



EXHIBIT 10.12
JUNIPER NETWORKS, INC.
2015 EQUITY INCENTIVE PLAN
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


Unless otherwise defined herein, the terms defined in the Juniper Networks, Inc.
2015 Equity Incentive Plan, as amended and restated (the “Plan”) shall have the
same defined meanings in this Notice of Grant of Restricted Stock Units (the
“Notice of Grant”), the Restricted Stock Unit Agreement set forth in Exhibit A,
any special terms and conditions for your country included in the
Country-Specific Appendix attached hereto as Exhibit B (the “Appendix”) and any
other exhibits to these documents (collectively, this “Agreement”).
Name (“Participant”):         [Insert Name]
Effective [Insert Grant Date], Juniper Networks, Inc. (the “Company”) hereby
grants you an Award (this “Award”) of Restricted Stock Units subject to the
terms and conditions of the Plan and this Agreement, as follows:
[Grant ID:] [__________]
Number of Restricted Stock Units: [__________]
Each such Restricted Stock Unit is equivalent to one Share of Common Stock of
the Company for purposes of determining the number of Shares subject to this
Award. None of the Restricted Stock Units will be issued (nor will you have the
rights of a stockholder with respect to the underlying Shares) until the vesting
conditions described below are satisfied.
This Award vests as to [Insert Number of Shares] Shares on [Insert Initial Vest
Date], and the RSU vests thereafter until all of the Shares are vested in
accordance with the specific vesting dates set forth in your online account,
subject to your remaining a Service Provider through such applicable vesting
dates.
You acknowledge and agree that this Agreement and the vesting schedule for this
Award do not constitute an express or implied promise of continued employment or
engagement as a Service Provider for the vesting period, for any period, or at
all, and shall not interfere with your right or the Company’s or, if different,
your employer’s right to terminate your relationship as a Service Provider at
any time, with or without cause.
Your electronic acceptance (including deemed acceptance, if applicable) of this
Agreement indicates your acceptance of and agreement with the terms and
conditions of this Award, as set forth in this Agreement, including the exhibits
and the Plan, and your acknowledgment that this Agreement and the Plan
constitute your entire agreement with respect to this Award and may not be
modified adversely to your interest except by means of a writing agreed by the
Company and you.





--------------------------------------------------------------------------------





By electronically accepting this Agreement, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”
If you neither accept this Agreement nor, within 45 days of the grant date of
this Award, notify the Company at stock-admin@juniper.net that you choose to
decline this Award, you will be deemed to have accepted this Agreement and the
terms and conditions of the Plan and this Agreement.


2



--------------------------------------------------------------------------------





Exhibit A
RESTRICTED STOCK UNIT AGREEMENT
1.Grant. The Company hereby grants to Participant an award of Restricted Stock
Units (“RSUs”), as set forth in the Notice of Grant, subject to all of the terms
and conditions in this Agreement, including any special terms and conditions for
Participant’s country included in the Country-Specific Appendix attached hereto
as Exhibit B and the Plan, which is incorporated by reference.
2.Company’s Obligation to Pay. Each RSU represents the right to receive a Share
on the vesting date. Unless and until the RSUs vest in the manner set forth in
Sections 3 or 4, Participant will have no right to payment with respect to such
RSUs. Prior to actual distribution of Shares pursuant to any vested RSUs, such
RSUs will represent an unfunded and unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company. Any RSUs that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any obligations for Tax-Related Items (as defined in
Section 8). Subject to the provisions of Sections 4 and 8, vested RSUs will be
paid as soon as practicable after vesting, but in each such case within the
period 60 days following the vesting date. In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any RSUs payable under this Agreement.
3.Vesting Schedule. Subject to Section 4, to Plan Sections 16 and 17 and to any
other relevant Plan provisions, the RSUs awarded by this Agreement will vest in
Participant according to the vesting schedule specified in the Notice of Grant.
4.Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of any portion of the RSUs at any time, subject to the terms of the
Plan. In that case, the RSUs will be vested as of the date and to the extent
specified by the Administrator and will be paid as provided in Section 2 above.
The payment of Shares vesting pursuant to this Section 4 will be paid at a time
or in a manner that is exempt from, or complies with, Code Section 409A.
6.Forfeiture upon Termination as Service Provider. Any RSUs that have not vested
as of the time Participant’s termination as a Service Provider will immediately
cease vesting and revert to the Plan following Participant’s termination,
subject to Applicable Laws.
7.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
8.Tax Obligations.
(a)    Tax Withholding.


3



--------------------------------------------------------------------------------





(i)    No Shares issuable on a vesting date will be issued to Participant until
satisfactory arrangements (as determined by the Administrator) have been made by
Participant for the payment of income, employment, social insurance, National
Insurance Contributions, payroll tax, fringe benefit tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”), including, without
limitation, in connection with the grant, vesting and settlement of the RSU, the
subsequent sale of Shares acquired under the Plan and/or the receipt of any
dividends on such Shares that the Administrator determines must be withheld. If
Participant is a non-U.S. employee, the method of payment of Tax-Related Items
may be restricted or prescribed by the Country-Specific Appendix.
(ii)    The Company has the right (but not the obligation) to satisfy any
Tax-Related Items by (A) withholding from proceeds of the sale of Shares
acquired upon the settlement of the RSU through a sale arranged by the Company
(on Participant’s behalf pursuant to this authorization without further
consent), (B) requiring Participant to pay cash, or (C) reducing the number of
Shares otherwise deliverable to Participant; provided that if the Company
permits Participant to pay cash to satisfy Tax-Related Items and Participant
elects to satisfy Tax-Related Items through the payment of cash and fails to
deliver cash on the vesting date, the Company has the right (but not the
obligation) to satisfy such Tax-Related Items by withholding from proceeds of
the sale of Shares acquired upon the settlement of the RSU through a sale
arranged by the Company (on Participant’s behalf pursuant to this authorization
without further consent). The Administrator will have discretion to determine
the method of satisfying Tax-Related Items.
(iii)    The Company may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates or other applicable
withholding rates, including the maximum rate applicable in Participant’s
jurisdiction. If Tax-Related Items are withheld in excess of Participant’s
actual tax liability, Participant may receive a refund of any over-withheld
amount in cash (without any entitlement to the Common Stock equivalent) or, if
not refunded, Participant may need to seek a refund from the local tax
authorities. If the obligation for Tax-Related Items is satisfied by reducing
the number of Shares otherwise deliverable to Participant, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
(iv)    If Participant is subject to taxation in more than one jurisdiction, the
Company and/or, if different, Participant’s employer (the “Employer”) or former
employer (as applicable) may withhold or account for tax in more than one
jurisdiction.
(v)    Regardless of any action of the Company or the Employer, Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result.


4



--------------------------------------------------------------------------------





(b)    Code Section 409A. This Section 8(b) may not apply if Participant is not
a U.S. taxpayer.
(i)    If the vesting of any portion of the RSUs is accelerated in connection
with Participant’s termination of status as a Service Provider (provided that
such termination is a “separation from service” within the meaning of Code
Section 409A) and if (x) Participant is a “specified employee” within the
meaning of Code Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated RSUs will result in the
imposition of additional tax under Code Section 409A if paid to Participant on
or within the 6-month period following Participant’s termination as a Service
Provider, then the payment of such accelerated RSUs will not be made until the
first day after the end of the 6-month period.
(ii)    If the termination as a Service Provider is due to death, the delay
under Section 8(b)(i) will not apply. If Participant dies following his or her
termination as a Service Provider, the delay under Section 8(b)(i) will be
disregarded and the RSUs will be paid in Shares to Participant’s estate as soon
as practicable following his or her death.
(iii)    All payments and benefits under this Restricted Stock Unit Grant
Agreement are intended to be exempt from, or comply with, the requirements of
Code Section 409A so that none of the RSUs or Shares issuable upon the vesting
of RSUs will be subject to the additional tax imposed under Code Section 409A
and the Company and Participant intend that any ambiguities be interpreted so
that the RSUs are exempt from or comply with Code Section 409A.
(iv)    Each payment under this Agreement is intended to be a separate payment
as described in Treasury Regulations Section 1.409A-2(b)(2).
9.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
Shares have been issued and recorded on the records of the Company or its
transfer agents or registrars.
10.Acknowledgements and Agreements. Participant’s acceptance of this Agreement
indicates that:
(a)    PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THESE RSUS IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AND THAT BEING HIRED, AND
GRANTED THESE RSUS WILL NOT RESULT IN VESTING.
(b)    PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THESE RSUS AND THIS
AGREEMENT DO NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS
A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR
THE EMPLOYER (OR ENTITY TO WHICH HE OR SHE IS PROVIDING SERVICES) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.


5



--------------------------------------------------------------------------------





(c)    Participant agrees that this Agreement and its incorporated documents
reflect all agreements on its subject matters and that he or she is not
accepting this Agreement based on any promises, representations, or inducements
other than those reflected in this Agreement.
(d)    Participant agrees that delivery of any documents related to the Plan or
Awards under the Plan, including the Plan, this Agreement, the Plan’s prospectus
and any reports of the Company provided generally to the Company’s stockholders,
may be made by electronic delivery. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company. Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to Participant by contacting the Company in writing in accordance
with Section 13. Participant further acknowledges that Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, Participant understands that Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Participant may revoke his or her consent to the electronic
delivery of documents or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address in accordance with Section 13. Finally, Participant understands
that he or she is not required to consent to electronic delivery of documents.
(e)    Participant accepts that all good faith decisions or interpretations of
the Administrator regarding the Plan and Awards under the Plan are binding,
conclusive and final.
(f)    Participant agrees that the Plan is established voluntarily by the
Company, it is discretionary in nature, and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan.
(g)    Participant agrees that the grant of RSUs is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of RSUs, or benefits in lieu of RSUs, even if RSUs have been granted in
the past.
(h)    Participant agrees that all decisions regarding future Awards, if any,
will be at the sole discretion of the Company.
(i)    Participant agrees that he or she is voluntarily participating in the
Plan.
(j)    Participant agrees that the RSUs and any Shares acquired under the Plan,
and the income from and value of same, are not intended to replace any pension
rights or compensation.
(k)    Participant agrees that the RSUs and any Shares acquired under the Plan,
and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
mandatory payments.
(l)    Participant agrees that unless otherwise agreed with the Company, the
RSUs and the Shares subject to the RSUs, and the income from and value of same,
are not granted as


6



--------------------------------------------------------------------------------





consideration for, or in connection with, the service Participant may provide as
a director of a Parent or Subsidiary.
(m)    Participant agrees that the future value of the Shares underlying the
RSUs is unknown, indeterminable, and cannot be predicted with certainty.
(n)    Participant agrees that, for purposes of the RSUs, Participant’s
engagement as a Service Provider will be considered terminated as of the date
Participant ceases to actively provide services to the Company or any member of
the Company Group (regardless of the reason for such termination and whether or
not the termination is later found to be invalid or in breach of employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s engagement agreement, if any).
(o)    Participant agrees that any right to vest in the RSUs under the Plan will
terminate as of the date described in the previous paragraph and will not be
extended by any notice period (e.g., Participant’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws (including common law, if applicable) in
the jurisdiction where Participant is a Service Provider or under Participant’s
engagement agreement, if any, unless Participant is providing bona fide services
during such time).
(p)    Participant agrees that the Administrator has the exclusive discretion to
determine when Participant is no longer actively providing services for purposes
of his or her RSUs (including whether Participant may still be considered to be
providing services while on a leave of absence).
(q)    None of the Company, the Employer, or any Parent or Subsidiary will be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar (“USD”) that may affect the value of the
RSUs or of any amounts due to Participant pursuant to the settlement of the RSUs
or the subsequent sale of any Shares acquired upon settlement.
(r)    Participant has read and agrees to the Data Privacy Provisions of Section
12 of this Agreement.
(s)    Participant agrees that no claim or entitlement to compensation shall
arise from forfeiture of the RSUs resulting from the termination of
Participant’s status as a Service Provider (regardless of the reason for such
termination and whether or not the termination is later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is a Service
Provider or the terms of Participant’s engagement agreement, if any).
11.No Advice Regarding Grant. Neither the Company nor any member of the Company
Group is providing any tax, legal or financial advice, and neither the Company
nor any member of the Company Group is making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan. Nothing stated in this Agreement
or the Plan is intended or written to be used, and cannot be used, for the
purpose of avoiding taxpayer or other penalties.
12.Data Privacy.
(a)    Declaration of Consent. Participant hereby agrees with the data
processing practices described herein and consents to the collection, processing
and use, in electronic or other


7



--------------------------------------------------------------------------------





form, of Participant’s personal data as described in this Agreement and the
transfer of such personal data to the recipients mentioned below, including
recipients located in countries which may not have a similar level of protection
from the perspective of Participant’s country’s data protection laws.
(b)    Data Collection and Usage. The Company and the Employer will collect,
process and use certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance, passport or other identification
number (e.g., resident registration number), salary, nationality, residency,
status (e.g. marital, immigration), job title, any shares of stock or
directorships held in the Company or the Company Group, details of all
restricted stock units or any other entitlement to stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (collectively
“Data”), for the purposes of implementing, administering and managing the Plan.
The legal basis, where required, for the processing of Data is Participant’s
consent. Where required under applicable law, Data may also be disclosed to
certain securities or other regulatory authorities where the Company’s
securities are listed or traded or regulatory filings are made and the legal
basis, where required, for such disclosure are the applicable laws.
(c)    Stock Plan Administration Service Providers. The Company transfers Data
to E*Trade Financial Services, Inc. and certain of its affiliates (“E*Trade”),
an independent stock plan service provider which is assisting the Company with
the implementation, administration and management of the Plan. Participant may
be asked to agree on separate terms and data processing practices with E*Trade,
with such agreement being a condition of the ability to participate in the Plan.
(d)    Other Service Provider Data Recipients. The Company also may transfer
data to other third party service providers, if necessary to ensure compliance
with applicable tax, exchange control, securities and labor law. Such third
party service providers may include the Company’s legal counsel. Participant
understands that his or her Data may need to be transferred to such providers to
ensure compliance with applicable law and/or tax requirements, and Participant
hereby consents to such transfer.
(e)    International Data Transfers. The Company, E*Trade and its other service
providers described above under (d) are located in the United States.
Participant understands and acknowledges that the United States is not subject
to an unlimited adequacy finding by the European Commission and that
Participant’s Data may not have an equivalent level of protection as compared to
Participant’s country of residence. The Company’s legal basis, where required,
for the transfer of Data is Participant’s consent.
(f)    Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and securities laws.
(g)    Data Subject Rights. Participant understands that data subject rights
vary depending on applicable law and that, depending on where he or she is based
and subject to the conditions set out under applicable law, Participant may
have, without limitation, the rights to (i) request access or copies of Data the
Company processes, (ii) rectification of incorrect Data, (iii)


8



--------------------------------------------------------------------------------





deletion of Data, (iv) restrictions on processing of Data, (v) portability of
Data, (vi) lodge complaints with competent authorities in Participant’s
jurisdiction and/or (vii) receive a list with the names and addresses of any
potential and actual recipients of Data. To receive clarification regarding
these rights or to exercise these rights, Participant understands that he or she
can contact his or her local human resources representative.
(h)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and Participant is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke his or her consent, his or her engagement as a
Service Provider with the Employer will not be affected; the only consequence of
refusing or withdrawing Participant’s consent is that the Company would not be
able to grant or process Participant restricted stock units or other equity
awards or administer or maintain such awards.
(i)    Alternative Basis for Data Processing and Transfer. Participant
understands that the Company may rely on a different legal basis for the
processing or transfer of Data in the future and/or request that Participant
provide another data privacy consent form. If applicable and upon request of the
Company, Participant agrees to provide an executed acknowledgement or data
privacy consent form to the Employer or the Company (or any other
acknowledgements, agreements or consents that may be required by the Employer or
the Company) that the Company and/or the Employer may deem necessary to obtain
under the data privacy laws in Participant’s country, either now or in the
future. Participant understands that he or she will not be able to participate
in the Plan if he or she fails to execute any such acknowledgement, agreement or
consent requested by the Company and/or the Employer.
13.Address for Notices. Any notice to be given under the terms of this Agreement
to the Company will be addressed in care of Attn: Stock Administration, at
Juniper Networks, Inc., 1133 Innovation Way, Sunnyvale, California 94089; to
Participant will be provided to the physical or electronic mail address
maintained for Participant in the Company’s records; or in either case, at such
other address as the Company or Participant, as the case may be, may hereafter
designate in writing.
14.No Effect on Employment. Participant’s employment with the Company or the
Employer is not affected by this grant of RSUs. Accordingly, the terms of
Participant’s employment with the Company or the Employer will be determined
from time to time by the Company or the Employer, and the Company or the
Employer will have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of Participant at any time for any reason
whatsoever, with or without good cause or notice.
15.Grant is Not Transferable. Except to the limited extent provided in
Section 7, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


9



--------------------------------------------------------------------------------





16.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
17.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
18.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
19.Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. Neither the Administrator nor any member of the Company Group will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
20.Country-Specific Appendix. The RSUs are subject to any special terms and
conditions for Participant’s country set forth in the Country-Specific Appendix.
If Participant relocates to a country included in the Country-Specific Appendix,
the special terms and conditions for that country will apply to Participant to
the extent the Company determines that applying such terms and conditions is
necessary or advisable for legal or administrative reasons.
21.Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.
22.Modifications to this Agreement. The Plan and this Agreement constitute the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection to these RSUs,
or to comply with other Applicable Laws.


10



--------------------------------------------------------------------------------





23.Notice of Governing Law; Venue. This grant of RSUs shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws. The parties further agree that any legal
action, suit or proceeding arising from or related to this Agreement shall be
instituted exclusively in the courts of California or the federal courts for the
United States for the Northern District of California and no other courts. The
parties consent to the personal jurisdiction of such courts over them, waive all
objections to the contrary, and waive any and all objections to the exclusive
location of legal proceedings in California or the federal courts for the United
States for the Northern District of California (including, without limitation,
any objection based on cost, convenience or location of relevant persons). The
parties further agree that there shall be a conclusive presumption that this
Agreement has a significant, material and reasonable relationship to the State
of California.
24.Insider Trading/Market Abuse Laws. Depending on Participant’s country, the
broker’s country or the country in which Shares are listed, Participant may be
subject to insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and Participant’s country or
E*Trade’s or any other stock plan service provider’s country, which may affect
his or her ability to accept, acquire, sell or attempt to sell, or otherwise
dispose of Shares, rights to Shares (e.g., RSUs) or rights linked to the value
of Shares during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders Participant placed before
possessing inside information. Furthermore, Participant may be prohibited from
(i) disclosing insider information to any third party (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities, including third parties who are fellow employees. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant is responsible for ensuring compliance with any
applicable restrictions and should consult his or her personal legal advisor on
this matter.
25.Foreign Asset/Account Reporting Information. Participant acknowledges that
his or her country may have certain foreign asset and/or account reporting
requirements which may affect Participant’s ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of Shares) in a
brokerage or bank account outside Participant’s country. Participant may be
required to report such accounts, assets or related transactions to the tax or
other authorities in his or her country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to Participant’s country through a designated bank or
broker and/or within a certain time after receipt. In addition, Participant may
be subject to tax payment and/or reporting obligations in connection with any
income realized under the Plan and/or from the sale of Shares. Participant
acknowledges that he or she is responsible for ensuring compliance with any
applicable requirements, and that Participant should consult his or her personal
legal advisor on this matter.
26.Language. Participant acknowledges that he or she is proficient in the
English language and understands the provisions of this Agreement and the Plan.
If Participant has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.


11



--------------------------------------------------------------------------------





27.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.




[Remainder of Page Intentionally Blank]


12



--------------------------------------------------------------------------------





Exhibit B
COUNTRY-SPECIFIC APPENDIX TO RESTRICTED STOCK UNIT AGREEMENT




13

